Citation Nr: 0907192	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-08 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected adjustment reaction disorder, currently 
evaluated 50 percent disabling.  

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1970 to November 1971.  Service in the Republic of 
Vietnam is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2005 and August 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The two appeals have been 
merged for the sake of economy.

Procedural history

Increased rating claim

The Veteran's claim of entitlement to service connection for 
adjustment reaction disorder was granted in a June 2003 RO 
rating decision.  A 30 percent disability rating was 
assigned, effective January 29, 2003.  

In June 2005, the Veteran requested an increased rating, 
stating that his condition had gotten worse.  In an August 
2005 rating decision, the RO continued the previously 
assigned 30 percent disability evaluation for adjustment 
reaction disorder.  In July 2006, the Veteran filed a timely 
notice of disagreement; he requested review by a Decision 
Review Officer (DRO).  A DRO conducted a de novo review of 
the claim and rendered a decision in a February 2007 
statement of the case (SOC).  The Veteran perfected his 
appeal in March 2007 with the timely submission of a VA form 
9.  

In January 2008, the RO issued a rating decision and 
supplemental statement of the case (SSOC) which increased the 
rating assigned for the Veteran's adjustment reaction 
disorder to 50 percent.  The Veteran has not expressed 
satisfaction with the assigned rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a Veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

TDIU claim

The Veteran's claim of entitlement to TDIU was denied in a 
June 2008 RO rating decision.  In August 2008, the Veteran 
filed a timely notice of disagreement; he requested review by 
a DRO.  A DRO conducted a de novo review of the claim and 
rendered a decision in a October 2008 SOC.  The Veteran 
perfected his appeal in February 2009 with the timely 
submission of a VA form 9.  


FINDINGS OF FACT

1.  The Veteran's adjustment reaction disorder is manifested 
by apathy, depression, anxiety, worry, suspiciousness, 
initial and middle insomnia, anhedonia, decreased interest in 
life, isolation and mild memory loss.  

2.  The medical and other evidence of record does not show 
that the Veteran's service-connected adjustment reaction 
disorder is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required. 

3.  The veteran's service-connected disabilities include 
adjustment reaction disorder (evaluated 50 percent disabling; 
bilateral hearing loss (10 percent); tinnitus (10 percent); 
and non Hodgkin's lymphoma (zero percent). 

4.  The medical and other evidence of record does not support 
the conclusion that the Veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the 
currently assigned 50 percent for the Veteran's adjustment 
reaction disorder are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2008).

2. Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2008).

3.  The criteria for TDIU have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected adjustment reaction disorder 
and entitlement to TDIU.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated June 30, 2005, including a request for evidence showing 
"that your service-connected condition has gotten worse."  

With respect to the Veteran's TDIU claim, a letter from the 
RO dated April 14, 2008 informed the Veteran of the necessity 
of evidence "that your service-connected disability or 
disabilities are sufficient, without regard to other factors, 
to prevent you from performing the mental and/or physical 
tasks required to get or keep substantially gainful 
employment."  The Veteran was also informed that an award of 
TDIU required one service-connected disability ratable at 60 
percent or more; or two or more service-connected 
disabilities, at least one ratable at 40 percent with a 
combined disability rating of 70 percent or more.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
June 2005 and April 2008 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal agency.  
This may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
With respect to private treatment records, the letter 
informed the Veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records to 
include "records from State or local governments, private 
doctors and hospitals, or current or former employers."  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA.  

The June 2005 and April 2008 letters further emphasized:  "If 
the evidence is not in your possession, you must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original letter]

The Board notes that the June 2005 letter specifically 
requested of the Veteran:  "Please provide the VA with any 
evidence in your possession that pertains to your claim."  
This complies with the "give us everything you've got" 
provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
VA.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in VCAA letters dated November 9, 2007, April 2008, 
June 12, 2008 and December 4, 2008, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in the 
letters as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the November 2007, April 
2008, June 2008 and December 2008 letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Regarding the Veteran's claim for an increased disability 
rating, subsequent to Dingess, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) held that a notice letter must 
inform the Veteran:  (1) that, to substantiate a claim, the 
Veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) if the Veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The Veteran was provided specific notice of the Court's 
decision in Vazquez-Flores v. Peake in a letter from the RO 
dated June 12, 2008.  The Board recognizes that this letter 
and the Dingess notice letter were mailed to the Veteran 
after adjudication of the claim by the RO.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As with the above-
mentioned Dingess notice, any timing error concerning 
Vazquez-Flores notice was cured with the readjudication in 
the July 2008 SSOC.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
Veteran's service treatment records, his VA and private 
medical records and has provided him with a VA psychiatric 
examination. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  

Accordingly, the Board will proceed to a decision.  




1.  Entitlement to an increased disability rating for 
service-connected adjustment reaction disorder, currently 
evaluated 50 percent disabling.  

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows:

100%  Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9435.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 9435.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9435 [mood disorder, not 
otherwise specified] (2008).  Diagnostic Code 9435 is deemed 
by the Board to be the most appropriate primarily because it 
most closely approximates the diagnosed disability in the 
Veteran's case (adjustment reaction disorder).  In any event, 
with the exception of eating disorders, all mental disorders 
including adjustment reaction disorder are rated under the 
same criteria in the rating schedule.  Therefore, rating 
under another diagnostic code would not produce a different 
result.  

The Veteran and his accredited representative have not 
suggested that another diagnostic code is more appropriate.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9435.



Mittleider concerns

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

The Board is initially presented with a record on appeal 
which indicates that the Veteran's service-connected 
adjustment reaction disorder, and in addition non service-
connected general anxiety disorder, depressive disorder and 
post-traumatic stress disorder (PTSD) all contribute to his 
psychiatric problems.  The medical evidence of record does 
not successfully differentiate between symptomatology 
associated with non service-connected disabilities PTSD and 
that resulting from his service-connected adjustment reaction 
disorder.  

The Board also notes that a November 2007 QTC examination 
report reflects that the Veteran was diagnosed with alcohol 
abuse that is in remission for the past 25 years.  It 
therefore does not appear that there currently exists any 
psychiatric symptomatology associated with alcohol abuse.
 
The Board will therefore attribute all current psychiatric 
symptoms to the Veteran's service-connected adjustment 
reaction disorder.  

Schedular rating

The Veteran's service-connected adjustment reaction disorder 
is currently evaluated 50 percent disabling.  The 50 percent 
disability rating was assigned by the RO based on evidence of 
apathy, depression, anxiety, worry, suspiciousness, initial 
and middle insomnia, anhedonia, decreased interest in life, 
isolation and mild memory loss due to adjustment reaction 
disorder.  

As noted above, to obtain the next highest available rating 
(70 percent), the record must include evidence of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  For reasons explained in 
greater detail below, the Board concludes that a 70 percent 
rating is not warranted.  

In the June 2005 private examination report, J.J.I., M.D. 
twice noted that the Veteran has suicidal thoughts, but 
denied any plans or intent.  See a June 2005 private 
examination report.  However, the Veteran denied suicidal 
ideation in several VA mental health notes and QTC 
examination reports of record.  Giving the Veteran the 
benefit of the doubt, suicidal ideation has arguably been 
demonstrated.  

During the November 2007 QTC examination, the examiner noted 
that obsessive rituals were absent.  There is no other 
mention of obsessive rituals. [The July 2005 QTC examination 
report reflects that the Veteran " . . . is obsessed with 
the recurrence of his cancer . . . " and VA mental health 
notes from September 2004 and September 2005 reflect 
obsessive traits under Axis II.  However, the medical 
evidence of record does not reflect that the Veteran exhibits 
any type of ritualistic or repetitive behavior as a result of 
his obsession with the reoccurrence of cancer.  Additionally, 
nowhere in the claims folder is it noted that the Veteran's 
obsessive traits interfere with routine activities.]  
Obsessive rituals that interfere with routine activities have 
not been demonstrated.  

Nowhere in the VA examination reports or treatment records is 
the Veteran's speech described as intermittently illogical, 
obscure or irrelevant.  The March 2004 and July 2005 QTC 
examination reports reflect that the Veteran's speech was 
"within normal limits" and "normal", respectively.  
Additionally, the November 2007 QTC examination report notes 
that the Veteran's communication was impaired, apparently as 
the result of bilateral hearing loss and tinnitus, but the 
examiner noted that the Veteran's speech was "within normal 
limits".  Accordingly, speech described as intermittently 
illogical, obscure or irrelevant has not been demonstrated 
and the Veteran has not so alleged.

With respect to near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, the July 2005 QTC examination report reflects 
that the Veteran reported panic attacks that lasted for 15 
minutes.  The July 2005 QTC examination report does not 
assert that the Veteran's panic is near continuous or that it 
affects the Veteran's ability to function independently, 
appropriately and effectively.  Moreover, the Veteran denied 
panic attacks in all other examination reports and treatment 
records within the claims folder.  

Multiple QTC examination reports, VA treatment records and 
private treatment records have noted that the Veteran's 
symptoms include depression.  However, the medical evidence 
does not indicate that the Veteran's depression does not 
affect the Veteran's ability to function independently, 
appropriately or effectively, as described in the ratings 
criteria.   

Although the Board has no reason to doubt that the Veteran 
experiences depression and has occasional panic attacks, 
these are congruent with the currently assigned 50 percent 
rating.  For the reasons stated above, near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively has not been 
demonstrated.  

With respect to impaired impulse control, in a private 
treatment record dated June 13, 2005, J.J.I., M.D. reported 
that the Veteran reported irritability and moodiness with 
angry outbursts.  However, there is no indication that such 
irritability was unprovoked or has resulted in periods of 
violence.  In addition, recent VA treatment records indicate 
that the Veteran attended anger management classes in 2008 
and a July 2008 VA mental health note reflects that the 
Veteran has "less anger" and that "he is managing anger at 
this time."  See a July 2008 mental health note.  Based on 
this evidence, the Board concludes that impaired impulse 
control such as unprovoked irritability with periods of 
violence has not been demonstrated.  

Notes that no evidence of record indicates that the Veteran 
has ever experienced spatial disorientation.  The July 2005 
and November 2007 QTC examination reports noted that the 
Veteran's orientation was "within normal limits."  

During the July 2005 and November 2007 QTC examinations the 
Veteran's appearance and hygiene were described as 
"appropriate".  There is no evidence indicating that the 
Veteran has neglected his personal appearance and hygiene.  

The November 2007 QTC examination report noted that the 
Veteran's ". . . psychiatric symptoms cause occupational and 
social impairment with occasional decrease in work efficiency 
and inability to perform occupational tasks although 
generally the person is functioning satisfactorily with 
routine behavior, self care and normal conversation."  This 
language is verbatim from the criteria for a 30 percent 
disability rating and is hardly congruent with the assignment 
of a 70 percent rating.  It appears that the Veteran had a 
long and evidently successful work history.  He retired in 
2003 due to physical disabilities.  Although there is no 
question that the Veteran experiences depression, 
particularly with respect this fear of recurrence of cancer, 
the Board does not find that he has difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) 

The Board notes that J.J.I., M.D. reported that the Veteran 
". . . does not like to be around other people anymore."  
In a April 2007 private examination report, J.J.I., M.D. 
noted that the Veteran was unable to get along and form any 
social relationships.  The November 2007 QTC examination 
reflects the Veteran's report that he ". . . doesn't like to 
be around people" and that he ". . . doesn't trust 
people."  The Board also notes that the medical evidence 
reflects that the Veteran has demonstrated isolation.  
Consequently, inability to establish and maintain effective 
relationships has arguably been demonstrated.  

In short, the evidence of record indicates that the Veteran 
has arguably met only one of the nine criteria necessary for 
a 70 percent rating, suicidal ideation.  
The Veteran's psychiatric symptomatology centers around his 
apathy, depression, anxiety, worry, suspiciousness, initial 
and middle insomnia, anhedonia, decreased interest in life, 
isolation and mild memory loss; these symptoms are more 
congruent with the Veteran's currently assigned 50 percent 
disability rating.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service- 
connected adjustment reaction disorder which would enable it 
to conclude that the criteria for a higher rating have been 
approximated, and the Veteran and his representative have 
pointed to no such pathology.  

The Board has also considered the Veteran's entitlement to a 
100 percent disability rating.  However, there is no evidence 
of record indicating gross impairment to thought processes 
and communication or grossly inappropriate behavior.  Also, 
there is no evidence that there is a persistent danger of the 
Veteran hurting himself or others.  There is also no evidence 
that the Veteran has any memory loss for names of close 
relatives, own occupation or own name.  The medical evidence 
has routinely noted that the Veteran does not suffer from 
persistent delusions or hallucinations and he has been 
consistently described as properly groomed and fully 
orientated.

The Board notes that QTC examiners have assigned the 
following GAF scores:  50 in March 2004; 55 in July 2005 and 
50 in November 2007.  Additionally, a VA physicians' 
assistant examined the Veteran and assigned a GAF score of 
63.  See a September 2004 mental health treatment plan 
review.  The Board additionally observes that the Veteran was 
examined by J.J.I., M.D. in June 2005 and April 2007 and was 
assigned GAF scores of 40 and 45, respectively.  When taken 
as a whole, the Veteran's GAF scores indicate moderate to 
severe impairment.  This is reflected in the currently 
assigned 50 percent disability rating.  

In short, for reasons expressed above, a review of the 
evidence indicates that symptomatology associated with the 
Veteran's service-connected adjustment reaction disorder most 
closely approximates that which allows for the assignment of 
a 50 percent evaluation.  An increased rating is therefore 
unwarranted.  

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted in the Introduction above, the Veteran's claim for 
an increased disability rating for his service-connected 
adjustment reaction disorder was filed in June 2005.  
Therefore, the relevant time period under consideration is 
from June 2004 to the present.

Staged ratings are currently in effect for the Veteran's 
adjustment reaction disorder:  the disability has been rated 
as 30 percent disabling from January 29, 2003 to April 22, 
2007 and 50 percent thereafter.  After reviewing the medical 
evidence, the Board has determined that the Veteran's 
disability rating has been appropriately staged.  

The medical evidence of record prior to May 26, 2005 reflects 
symptoms that more closely correspond to a 30 percent 
disability rating; including depression, panic attacks and 
chronic sleep impairment.  However, the May 26, 2005 VA 
psychology follow-up note at the Columbia VAMC, alluded to 
above, noted worsening of the Veteran's symptoms, to include 
irritability.  The Veteran was subsequently admitted for in-
patient treatment at the Columbia VAMC on June 12, 2005.  In 
particular, a June 13 2005 VA treatment record reflects the 
Veteran's report that his function had declined in the 
previous months after his return from inpatient PTSD 
treatment in Topeka, Kansas. 

The May 26, 2005 VA psychology follow-up note is the first 
indication of a worsening of the Veteran's symptoms, and is 
therefore the earliest that a 50 percent disability can be 
established.  The Board therefore finds that the Veteran's 
PTSD has been appropriately staged.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
adjustment reaction disorder.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The Board has not identified an exceptional or unusual 
disability picture with respect to the Veteran's service- 
connected adjustment reaction disorder.  The record does not 
show that the Veteran has required any recent hospitalization 
for his adjustment reaction disorder.  Indeed, it does not 
appear from the record that he has been hospitalized at all 
for his condition.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  As noted above, the November 2007 QTC 
examination report notes that the Veteran retired in 2003 
because of medical difficulties including rheumatoid 
arthritis, osteoporosis and hypertension; psychiatric 
problems were not mentioned.  See the November 2007 QTC 
examination report.  There is nothing in the current evidence 
of record to indicate that the Veteran's adjustment reaction 
disorder causes any unusual employment impairment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].  

In addition, there is nothing unusual about the service-
connected disability noted in the medical reports, nor is 
there anything else which takes the disability outside of the 
norm. 

For these reasons, the Board has determined that referral of 
the Veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

2.  Entitlement to TDIU  

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities be 
rated totally disabled.  38 C.F.R. § 4.16 (2008).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a) (2008).


A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2008).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Entitlement to TDIU on either a schedular or extraschedular 
basis requires that unemployability be the result of service-
connected disability only.  See 38 C.F.R. § 4.16 (2008).

Analysis

The Veteran is seeking entitlement to TDIU.  Essentially, he 
contends that his service-connected disabilities have 
rendered him unemployable.  

As discussed immediately above, entitlement to TDIU must be 
evaluated on both a schedular and an extraschedular basis.  
For the reasons set out immediately below, the Board has 
determined that the Veteran has not met the criteria for TDIU 
on either a schedular or an extraschedular basis.

Schedular basis

The Veteran's current service-connected disabilities are as 
follows:  adjustment reaction disorder, evaluated as 50 
percent disabling; bilateral hearing loss, evaluated as 10 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and non-Hodgkin's lymphoma, evaluated as 
noncompensably disabling.  

Applying the method set out at 38 C.F.R. § 4.25 (a) , the 
combined disability rating for the Veteran is 60 percent.  
See 38 C.F.R. § 4.25, Table I (2008).

As mentioned above, in order to meet the TDIU criteria on a 
schedular basis, one of the Veteran's service-connected 
disabilities must be rated higher than 40 percent.  In this 
case, that portion of the criteria is met by the 50 percent 
disability rating for adjustment reaction disorder.  However, 
in addition the combined disability rating must be 70 
percent.  That portion of the criteria is not met.  A grant 
of entitlement of TDIU on a schedular basis under 38 C.F.R. § 
4.16(a) is not for application in this case.

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2008).

The Veteran's employment history reflects that he previously 
held jobs in maintenance with the U.S. Army Corps of 
Engineers and was in business for himself in construction as 
a carpenter.  He retired in 2003.

The Board notes that the Veteran has not contended that his 
service-connected bilateral hearing loss or tinnitus, or his 
service-connected lymphoma is the cause of his unemployment.  
In particular, the Veteran asserted in his February 2008 VA 
Form 9 that "My only major medical problem is my adjustment 
reaction" and "The adjustment reaction is the medical 
reason for quitting work."  The medical evidence of record 
does not in fact indicate that these disabilities 
significantly impede employment.  Accordingly, the Board will 
focus on the Veteran's adjustment reaction disorder.  

In his February 2009 VA form 9, the Veteran contends that he 
"left his job" in 2003 because of his adjustment reaction 
disorder.  In particular, the Veteran asserts that he "quit 
his job" because, as a maintenance worker working with power 
tools and heavy equipment, his memory loss, depression and 
panic attacks created a dangerous situation.  However, 
multiple examination reports note that the Veteran retired in 
2003 because of medical difficulties including rheumatoid 
arthritis, osteoporosis and hypertension; psychiatric 
problems were not mentioned.  See a May 2003 VA C & P 
examination report, March 2004 QTC examination report, July 
2005 QTC examination report and November 2007 QTC examination 
report.
Moreover, it appears that the veteran's service-connected 
psychiatric disability became worse after he retired.  See 
the report of the November 2007 examination: now that he has 
retired, he has more time to think about the events that 
occurred in Vietnam." 

In the instant case, the Veteran has not presented competent 
evidence to support the premise that his service-connected 
disabilities have resulted in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  This has been discussed above in connection with 
the increased rating issue.  No medical evidence has 
suggested that the Veteran's service-connected adjustment 
reaction disorder, bilateral hearing loss, and tinnitus, 
alone, markedly interfere with his employment.  

The November 2007 QTC examination report notes that the 
Veteran's psychiatric symptoms cause occupational impairment 
with occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.  However, the Board 
notes that the QTC examination report does not say that the 
Veteran's psychiatric symptoms render him unemployable.  
Rather, the QTC examiner reported that the Veteran's 
psychiatric symptoms caused occasional decrease in work 
efficiency and intermittent inability to perform occupational 
tasks.  

The Veteran also asserted in his February 2009 VA Form 9 that 
private medical reports from J.J.I., M.D. show that he is 
"totally disabled by my PTSD".    However, the private 
treatment records from J.J.I., M.D. are negative for any 
opinion as to the Veteran's current unemployability.  In 
fact, a June 2005 outpatient comprehensive psychiatric 
assessment notes that "The [Veteran] retired on disability 
for rheumatoid arthritis."  See a June 2005 private 
treatment record by J.J.I., M.D.  

Further, there is no medical or other evidence of record 
which indicates that the Veteran's service-connected 
disabilities, acting in concert, render him unemployable.  As 
noted above, the Veteran himself has asserted on numerous 
occasions, prior to filing his claim for TDIU, that non 
service-connected physical problems were to blame for his 
unemployability.  

In short, although the service-connected adjustment reaction 
disorder is productive of symptoms which interfere with his 
employability, the evidence does not demonstrate that the 
service-connected adjustment reaction disorder, alone, 
renders the Veteran unable to secure or follow a 
substantially gainful occupation.  The record instead shows 
that his unemployability is also due to other non service- 
connected problems, namely rheumatoid arthritis, osteoporosis 
and hypertension.

The Board does not in any way with to downplay the 
significance of the Veteran's service-connected disabilities.  
The Board believes, however, that the symptomatology 
associated with the service-connected adjustment reaction 
disorder is appropriately compensated via the 50 percent 
rating which is currently assigned, and the 10 percent rating 
assigned to both bilateral hearing loss and tinnitus.  Loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, as noted with the extraschedular rating 
discussion above, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Thus, while in no way 
diminishing the obvious impact that the adjustment reaction 
disorder, bilateral hearing loss and tinnitus have on the 
Veteran's industrial capacity, this is already taken into 
consideration in the assigned rating.  

Considering the above evidence, the Board does not find that 
the Veteran's service-connected disabilities cause 
interference with employment which is sufficient to warrant 
referral for consideration of an extraschedular rating.  
Moreover, there is no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would allow 
for the assignment of an extraschedular rating such as 
frequent hospitalizations.  As noted above, the record does 
not show that the Veteran has required any hospitalizations 
related to his adjustment reaction disorder, bilateral 
hearing loss or tinnitus after his separation from service.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to an increased rating for service-connected 
adjustment reaction disorder is denied.

Entitlement to TDIU is denied.  


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


